Name: Commission Regulation (EC) NoÃ 374/2008 of 24 April 2008 amending for the 94th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: free movement of capital;  civil law;  international affairs;  criminal law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 25.4.2008 EN Official Journal of the European Union L 113/15 COMMISSION REGULATION (EC) No 374/2008 of 24 April 2008 amending for the 94th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 February, 14 March and 7 April 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 220/2008 (OJ L 68, 12.3.2008, p. 11). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Armed Islamic Group (GIA) (aka Al Jamm'ah Al Islamiah Al-Musallah, GIA, Groupement Islamique ArmÃ ©) under the heading Legal persons, groups and entities shall be replaced by: Armed Islamic Group (alias (a) Al Jamm'ah Al Islamiah Al-Musallah, (b) GIA, (c) Groupement Islamique ArmÃ ©). Other information: Located in Algeria. (2) The entry Benevolence International Foundation (aka BIF, BIF-USA, Al-Bir Al-Dawalia, and Mezhdunarodnyj Blagotvoritel'nyj Fond); US Federal Employer Identification Number 36-3823186; addresses and offices in so far as known:  8820, Mobile Avenue, 1A, Oak Lawn, Illinois, 60453, USA,  PO box 548, Worth, Illinois, 60482, USA,  (former location) 9838, S. Roberts Road, Suite 1W, Palos Hills, Illinois, 60465, USA,  (former location) 20-24, Branford Place, Suite 705, Newark, New Jersey, 07102, USA,  Bashir Safar Ugli 69, Baku, Azerbaijan,  69, Boshir Safaroglu Street, Baku, Azerbaijan,  3, King Street South, Waterloo, Ontario, N2J 3Z6 Canada,  PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada,  2465, Cawthra Road, No. 203, Mississauga, Ontario, L5A 3P2 Canada,  91, Paihonggou, Lanzhou, Gansu, China 730 000,  Hrvatov 30, 41000 Zagreb, Croatia,  Burgemeester Kessensingel 40, Maastricht, Netherlands,  House 111, First Floor, Street 64, F-10/3, Islamabad, Pakistan,  PO box 1055, Peshawar, Pakistan,  Azovskaya 6, km. 3, off. 401, Moscow, Russia 113149,  Ulitsa Oktyabr'skaya, dom. 89, Moscow, Russia 127521,  PO box 1937, Khartoum, Sudan,  PO box 7600, Jeddah 21472, Saudi Arabia,  PO box 10845, Riyadh 11442, Saudi Arabia under the heading Legal persons, groups and entities shall be replaced by: Benevolence International Foundation (alias (a) Al-Bir Al-Dawalia, (b) BIF, (c) BIF-USA, (d) Mezhdunarodnyj Blagotvoritel'nyj Fond). Address: Addresses and offices in so far as known: (a) 8820, Mobile Avenue, 1A, Oak Lawn, Illinois, 60453, United States of America, (b) P.O. box 548, Worth, Illinois, 60482, United States of America, (c) (former location) 9838, S. Roberts Road, Suite 1W, Palos Hills, Illinois, 60465, United States of America, (d) (former location) 20-24, Branford Place, Suite 705, Newark, New Jersey, 07102, United States of America, (e) Bashir Safar Ugli 69, Baku, Azerbaijan, (f) 69, Boshir Safaroglu Street, Baku, Azerbaijan, (g) 3, King Street South, Waterloo, Ontario, N2J 3Z6 Canada, (h) PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada, (i) 2465, Cawthra Road, No. 203, Mississauga, Ontario, L5A 3P2 Canada, (j) 91, Paihonggou, Lanzhou, Gansu, Peoples Republic of China 730 000, (k) Hrvatov 30, 41000 Zagreb, Croatia, (l) Burgemeester Kessensingel 40, Maastricht, Netherlands, (m) House 111, First Floor, Street 64, F-10/3, Islamabad, Pakistan, (n) PO box 1055, Peshawar, Pakistan, (o) Azovskaya 6, km. 3, off. 401, Moscow, Russian Federation 113149, (p) Ulitsa Oktyabr'skaya, dom. 89, Moscow, Russian Federation 127521, (q) PO box 1937, Khartoum, Sudan, (r) PO box 7600, Jeddah 21472, Kingdom of Saudi Arabia, (s) PO box 10845, Riyadh 11442, Kingdom of Saudi Arabia, (t) Sarajevo, Bosnia and Herzegovina, (u) Zenica, Bosnia and Herzegovina, (v) Grozny, Chechnya Russian Federation, (w) Makhachkala, Dagestan, Russian Federation, (x) Duisi, Georgia, (y) Tbilisi, Georgia, (z) Nazran, Ingushetia, Russian Federation (aa) Dushanbe, Tajikistan, (bb) United Kingdom, (cc) Afghanistan, (dd) Bangladesh, (ee) Gaza Strip, Palestinian Occupied Territory, (ff) Bosnia and Herzegovina, (gg) Yemen. Other information: (a) Employer Identification Number: 36-3823186 (United States of America), (b) Name of the Foundation in the Netherlands is: Stichting Benevolence International Nederland (BIN). (3) The entry Djamat Houmat Daawa Salafia (alias (a) DHDS, (b) El-Ahouel. Other information: A branch of GIA (Groupement islamique armÃ ©) formed as a result of the break that occurred in 1996 when Afghanistan Veteran Kada Benchikha Larbi decided to oppose the head of GIA under the heading Legal persons, groups and entities shall be replaced by: Djamat Houmat Daawa Salafia (alias (a) DHDS, (b) El-Ahouel). Other information: (a) A branch of GIA (Groupement islamique armÃ ©) formed as a result of the break that occurred in 1996 when Afghanistan veteran Kada Benchikha Larbi decided to oppose the head of GIA, (b) Estimated in November 2007 to comprise approximately 50 members, (c) Located in western Algeria. (4) The entry The Organization of Al-Qaida in the Islamic Maghreb (alias (a) Al QaÃ ¯da au Maghreb islamique (AQMI), (b) Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), (c) Salafist Group For Call and Combat under the heading Legal persons, groups and entities shall be replaced by: The Organization of Al-Qaida in the Islamic Maghreb (alias (a) Al QaÃ ¯da au Maghreb islamique (AQMI), (b) Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), (c) Salafist Group For Call and Combat. Other information: (a) Estimated in November 2007 to comprise approximately 700 members regrouped in cells in Algeria and northern Mali, (b) Its Emir is Abdelmalek Droukdel. (5) The entry Youcef Abbes (alias Giuseppe). Address: (a) Via Padova 82, Milan, Italy, (b) Via Manzoni 33, Cinisello Balsamo (MI), Italy. Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algeria under the heading Natural persons shall be replaced by: Youcef Abbes (alias Giuseppe). Address: (a) Via Padova 82, Milan, Italy, (b) Via Manzoni 33, Cinisello Balsamo (MI), Italy. Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algeria. Nationality: Algerian. Other information: Reportedly deceased in 2000. (6) The entry Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17.1.1941. Place of birth: MÃ ©dÃ ©a, Algeria. Nationality: probably Algerian under the heading Natural persons shall be replaced by: Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17.1.1941. Place of birth: MÃ ©dÃ ©a, Algeria. Nationality: Algerian. Other information: Reportedly killed on 16.4.2004 in northern Niger. (7) The entry Saifi AMMARI (alias (a) El Para (combat name), (b) Abderrezak Le Para, (c) Abou Haidara, (d) El Ourassi, (e) Abderrezak Zaimeche, (f) Abdul Rasak Ammane Abu Haidra, (g) Abdalarak). Date of birth: 1 January 1968. Place of birth: Kef Rih, Algeria. Nationality: Algerian under the heading Natural persons shall be replaced by: Saifi Ammari (alias (a) El Para (combat name), (b) Abderrezak Le Para, (c) Abou Haidara, (d) El Ourassi, (e) Abderrezak Zaimeche, (f) Abdul Rasak Ammane Abu Haidra, (g) Abdalarak). Date of birth: 1.1.1968. Place of birth: (a) Kef Rih, Algeria, (b) Guelma, Algeria. Nationality: Algerian. Other information: In detention in Algeria since October 2004. (8) The entry Mokhtar Belmokhtar (alias (a) Abou Abbes Khaled, (b) Belaouar Khaled Abou El Abass, (c) Belaouer Khaled Abou El Abass, (d) Belmokhtar Khaled Abou El Abes, (e) Khaled Abou El Abass, (f) Khaled Abou El Abbes, (g) Khaled Abou El Abes, (h) Khaled Abulabbas Na Oor, (i) Mukhtar Balmukhtar, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Other information: Son of Mohamed and Zohra Chemkha under the heading Natural persons shall be replaced by: Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Balmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: Son of Mohamed and Zohra Chemkha. (9) The entry Kamel Djermane (alias (a) Bilal, (b) Adel, (c) Fodhil). Date of birth: 1965. Place of birth: Oum el Bouaghi, Algeria. Nationality: probably Algerian under the heading Natural persons shall be replaced by: Kamel Djermane (alias (a) Bilal, (b) Adel, (c) Fodhil, (d) Abou Abdeljalil). Address: Algeria. Date of birth: 12.10.1965. Place of birth: Oum el Bouaghi, Algeria. Nationality: Algerian. Other information: Arrested in Libya on 30.6.2004 and extradited to Algeria on 14.7.2004. (10) The entry Dhou El-Aich (alias Abdel Hak). Date of birth: 5.8.1964. Place of birth: Blida, Algeria. Nationality: probably Algerian under the heading Natural persons shall by replaced by: Dhou El-Aich (alias Abdel Hak). Date of birth: 5.8.1964. Place of birth: Blida, Algeria. Nationality: Algerian. Other information: Reportedly killed in Chad on 8.3.2004. (11) The entry Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Abu Hamza, (f) Mostafa Kamel Mostafa, (g) Abu Hamza Al-Masri, (h) Al-Masri, Abu Hamza, (i) Al-Misri, Abu Hamza). Address: (a) 9 Aldbourne Road, Shepherds Bush, London W12 OLW, United Kingdom; (b) 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Nationality: British. Other information: under investigation in the United Kingdom under the heading Natural persons shall be replaced by: Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Abu Hamza, (f) Mostafa Kamel Mostafa, (g) Abu Hamza Al-Masri, (h) Al-Masri, Abu Hamza, (i) Al-Misri, Abu Hamza). Address: (a) 9 Aldbourne Road, Shepherds Bush, London W12 OLW, United Kingdom; (b) 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Nationality: British. Other information: Currently in custody in the United Kingdom. (12) The entry Jamel Lounici. Date of birth: 1 February 1962. Place of birth: Algiers. Other information: son of Abdelkader and Johra Birouh under the heading Natural persons shall be replaced by: Jamel Lounici. Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) son of Abdelkader and Johra Birouh, (b) Detained in Italy as of November 2007. (13) The entry Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangahar province under the heading Natural persons shall be replaced by: Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangarhar province. (14) The entry Uthman, Omar Mahmoud (aka Al-Filistini, Abu Qatada; aka Takfiri, Abu Umr; aka Abu Umar, Abu Omar; aka Uthman, Al-Samman; aka Umar, Abu Umar; aka Uthman, Umar; aka Abu Ismail), London, England; born 30.12.1960 or 13.12.1960 under the heading Natural persons shall be replaced by: Uthman Omar Mahmoud (alias (a) Uthman, Al-Samman, (b) Uthman, Umar, (c) Al-Filistini, (d) Abu Qatada, (e) Takfiri, Abu Umr, (f) Abu Umar, Abu Omar, (g) Umar, Abu Umar, (e) Abu Ismail). Date of birth: (a) 30.12.1960, (b) 13.12.1960. Other information: Currently in custody in the United Kingdom. (15) The entry Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Function: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangahar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by: Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Function: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area. (16) The entry Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) name of father: Djelalli Moustfa; (b) name of mother: Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, 22.8.1973 in Morocco); (e) in prison in Germany as of August 2006 under the heading Natural persons shall be replaced by: Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Address: Algeria. Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) Name of father: Djelalli Moustfa; (b) Name of mother: Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, 22.8.1973 in Morocco); (e) In prison in Germany as of August 2006; (f) Deported to Algeria in September 2007. (17) The entry Ahmed Hosni Rarrbo (alias (a) Rarrbo Abdallah, (b) Rarrbo Abdullah). Address: Of no fixed address in Italy. Date of birth: 12.9.1974. Place of birth: Bologhine, Algeria. Other information: In January 2003 sentenced in Italy to 2 years 4 months imprisonment. On 17 May 2004 sentenced in Italy by the Appeal Court to 8 months imprisonment under the heading Natural persons shall be replaced by: Ahmed Hosni Rarrbo (alias (a) Rarrbo Abdallah, (b) Rarrbo Abdullah). Address: Algeria. Date of birth: 12.9.1974. Place of birth: Bologhine, Algeria. Nationality: Algerian. Other information: (a) In January 2003 sentenced in Italy to 2 years 4 months imprisonment. On 17 May 2004 sentenced in Italy by the Appeal Court to 8 months imprisonment, (b) Resides in Algeria as of 31 May 2006. (18) The entry Abdelhalim Remadna. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria under the heading Natural persons shall be replaced by: Abdelhalim Remadna. Address: Algeria. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria. Nationality: Algerian. Other information: Deported to Algeria on 13 August 2006. (19) The entry Amin Muhammad Ul Haq Saam Khan (alias (a) Al-Haq, Amin, (b) Amin, Muhammad, (c) Dr Amin, (d) Ul-Haq, Dr Amin). Date of birth: 1960. Place of birth Nangahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Security coordinator for Usama bin Laden, (b) Repatriated to Afghanistan in February 2006 under the heading Natural persons shall be replaced by: Amin Muhammad Ul Haq Saam Khan (alias (a) Al-Haq, Amin, (b) Amin, Muhammad, (c) Dr Amin, (d) Ul-Haq, Dr Amin). Date of birth: 1960. Place of birth Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Security coordinator for Usama bin Laden, (b) Repatriated to Afghanistan in February 2006. (20) The entry Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15.7.1963. Place of birth: ChrÃ ©a, Algeria. Nationality: probably Algerian under the heading Natural persons shall be replaced by: Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15.7.1963. Place of birth: ChrÃ ©a, Algeria. Nationality: Algerian. Other information: (a) Member of Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), now known as The Organization of Al-Qaida in the Islamic Maghreb, (b) Reportedly killed in northern Mali in 2006.